UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1327



TSEHAY ABEBE ADERA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   May 1, 2008                    Decided:   May 30, 2008


Before WILKINSON and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


David Allen Garfield, LAW OFFICES OF DAVID GARFIELD, Washington,
D.C., for Petitioner. Jeffrey S. Bucholtz, Acting Assistant
Attorney General, Daniel E. Goldman, Senior Litigation Counsel,
Shabana Stationwala, OFFICE OF IMMIGRATION LITIGATION, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tsehay Abebe Adera, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    affirming     the    Immigration    Judge’s     denial    of    her

applications for relief from removal.

           Adera first challenges the determination that she failed

to establish eligibility for asylum.            To obtain reversal of a

determination denying eligibility for relief, an alien “must show

that the evidence he presented was so compelling that no reasonable

factfinder could fail to find the requisite fear of persecution.”

INS v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                  We have

reviewed the evidence of record and conclude that Adera fails to

show that the evidence compels a contrary result. Having failed to

qualify for asylum, Adera cannot meet the more stringent standard

for withholding of removal.        Chen v. INS, 195 F.3d 198, 205 (4th

Cir. 1999); INS v. Cardoza-Fonseca, 480 U.S. 421, 430 (1987).

Finally,   we   uphold   the    finding    below   that   Adera   failed    to

demonstrate that it is more likely than not that she would be

tortured if removed to Ethiopia.        8 C.F.R. § 1208.16(c)(2) (2007).

           Accordingly,    we    deny   the   petition    for   review.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                            PETITION DENIED


                                   - 2 -